Citation Nr: 0941966	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  07-04 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to nonservice-connected pension benefits.

2.  Entitlement to special monthly pension (SMP) on account 
of the need for regular aid and attendance (A&A) or on 
account of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran had active service from August 1942 to June 1946.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied a claim for special 
monthly pension (SMP).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In July 2006, the RO denied the Veteran's claim for SMP.  The 
July 2006 decision did not address the fact that the Veteran 
was not receiving nonservice-connected pension, and did not 
advise the Veteran that a Veteran who seeks SMP, including on 
the basis of need for aid and attendance, must first 
establish his entitlement to pension benefits.  See 38 
U.S.C.A. §§ 1502, 1521 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.351, 3.352 (2009).  The Veteran timely disagreed with the 
denial of SMP, and reiterated his contention that he required 
aid and attendance.  

In a December 2006 statement of the case (SOC), the RO 
advised the Veteran that he did not qualify for nonservice-
connected pension because his income was in excess of the 
maximum income allowed.  Payments of VA nonservice-connected 
pension benefits are made at a specified annual maximum rate, 
reduced on a dollar-for-dollar basis by annualized countable 
family income.  38 U.S.C.A. §§ 1503, 1521 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.3, 3.23 (2009). The December 2006 SOC 
was the first notice to the Veteran that his income exceeded 
the limit for nonservice-connected pension.  

In a January 2007 statement, the Veteran disagreed with the 
RO's computation of his income.  Although the Veteran used VA 
Form 9, "Appeal to Board of Veterans' Appeals," to submit 
this statement, the Veteran's January 2007 statement was a 
notice of disagreement with the denial of nonservice-
connected pension.  

The Veteran should again be advised of the criteria for 
calculating income, and of regulations governing allowed 
reductions to income.  38 C.F.R. §§ 3.271, 3.272 (2009) 
(payments of any kind, from any source, shall be counted as 
income during the 12-month annualization period in which 
received, unless specifically excluded); (unreimbursed 
medical expenses paid within the twelve-month annualization 
period regardless of when incurred are excluded from annual 
countable income to the extent that the amount paid exceeds 
five percent of the maximum annual rate payable).  38 C.F.R. 
§ 3.272 (2009).  He should be afforded an opportunity to 
develop his contention that his income was incorrectly 
calculated by the RO.  The Veteran should also be afforded an 
opportunity to demonstrate any allowable deductions from 
income, such as unreimbursed health care expenses.  After 
procedural and factual development of the claim for 
nonservice-connected pension is completed, the deferred issue 
of entitlement to SMP should be readjudicated.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be notified of the 
procedural process for processing his 
disagreement with the determination that 
he is not entitled to nonservice-connected 
pension.  

2.  The Veteran should be afforded the 
opportunity to develop his disagreement 
with the denial of nonservice-connected 
pension, including evidence as to his 
correct income, evidence as to allowable 
deductions from income, or the like.  The 
Veteran should also be afforded the 
opportunity to submit or identify any 
evidence relevant to his claim for SMP, 
including on the basis of a need for aid 
and attendance.  

3.  After all appropriate development is 
completed, a statement of the case as to 
the claim for nonservice-connected 
pension, and a supplemental statement of 
the case as to the claim for SMP, if 
required for procedural due process, 
should be issued to the Veteran.  Advise 
the Veteran of the time allowed for 
perfecting a timely substantive appeal of 
denial of the claim for nonservice-
connected pension expires.  If the Veteran 
perfects his appeal for nonservice-
connected pension, then the claim for 
nonservice-connected pension, together 
with the appealed claim for SMP, if the 
Veteran wishes to continue to pursue that 
appeal, should be returned to the Board 
for the purpose of appellate disposition, 
if any claim remains denied.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



